Case 13-05209        Doc 51     Filed 11/07/18     Entered 11/07/18 11:02:37          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-05209
         Robert R Lee
         Peggy Lee
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/12/2013.

         2) The plan was confirmed on 04/19/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/23/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $31,250.00.

         10) Amount of unsecured claims discharged without payment: $122,132.77.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-05209       Doc 51     Filed 11/07/18    Entered 11/07/18 11:02:37                Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $17,007.28
        Less amount refunded to debtor                         $507.28

 NET RECEIPTS:                                                                                $16,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,500.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $730.64
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,230.64

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim       Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
 ADVANTAGE FINANCIAL SERVICES Unsecured       7,628.00            NA              NA            0.00       0.00
 ALLIED ANES ASSOC             Unsecured         276.00           NA              NA            0.00       0.00
 ARNIES                        Unsecured      3,566.00            NA              NA            0.00       0.00
 BANK ONE/JPM CHASE            Unsecured     11,456.00            NA              NA            0.00       0.00
 BANK ONE/JPM CHASE            Unsecured     10,952.00            NA              NA            0.00       0.00
 CITIBANK                      Unsecured     14,352.00            NA              NA            0.00       0.00
 CITIBANK                      Unsecured      3,556.00            NA              NA            0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          257.00           NA              NA            0.00       0.00
 DEX ONE                       Unsecured         423.00           NA              NA            0.00       0.00
 DISCOVER BANK                 Unsecured      6,853.00            NA              NA            0.00       0.00
 DUPAGE PATHOLOGY ASSOC        Unsecured          22.00           NA              NA            0.00       0.00
 EDWARD AND LINDEN OAKS HOSPIT Unsecured          63.00           NA              NA            0.00       0.00
 EDWARD R JAQUAYS              Unsecured     19,112.00     19,423.89        19,423.89      6,026.18        0.00
 EMC INSURANCE COMPANY         Unsecured         625.00           NA              NA            0.00       0.00
 ENT SURGICAL CONSULTANTS      Unsecured         328.00           NA              NA            0.00       0.00
 FIA CARD SERVICES             Unsecured      9,803.00            NA              NA            0.00       0.00
 FIA CARD SERVICES             Unsecured      1,536.00       7,868.44        7,868.44      2,441.15        0.00
 FIRST FEDERAL CREDIT CONTROL  Unsecured          54.00           NA              NA            0.00       0.00
 GREEN TREE                    Unsecured           0.00          0.00            0.00           0.00       0.00
 GRUNDY RADIOLOGISTS           Unsecured         145.00           NA              NA            0.00       0.00
 HINSDALE ORTHOPAEDIC ASSOC    Unsecured         146.00           NA              NA            0.00       0.00
 HSBC BANK USA NA              Unsecured      1,865.00            NA              NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured      1,708.00       1,846.69        1,846.69        572.93        0.00
 MERIDIAN MEDICAL ASSOC        Unsecured          65.00         56.86           56.86          17.64       0.00
 MIDSTATE COLLECTION           Unsecured          62.00           NA              NA            0.00       0.00
 MIDWEST BANK & TRUST          Unsecured          43.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-05209       Doc 51      Filed 11/07/18    Entered 11/07/18 11:02:37                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
 MIRAMED REVENUE GROUP          Unsecured         193.00           NA           NA             0.00        0.00
 MOLECULAR IMAGING OF BOLINGBR Unsecured           11.00           NA           NA             0.00        0.00
 MORRIS HOSPITAL                Unsecured         138.00           NA           NA             0.00        0.00
 NICOR GAS                      Unsecured         508.00           NA           NA             0.00        0.00
 OAK HARBOR CAPITAL VII LLC     Unsecured         307.00        474.06       474.06         147.08         0.00
 PAUL R OBRIEN AND ASSOC        Unsecured      2,057.00            NA           NA             0.00        0.00
 PNC BANK                       Unsecured         825.00           NA           NA             0.00        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         328.00        389.15       389.15         120.73         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,377.00       1,973.92     1,973.92         612.40         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         418.00        482.75       482.75         149.77         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      3,350.00       3,101.70     3,101.70         962.29         0.00
 PRAIRIE DENTAL LTD             Unsecured           5.00           NA           NA             0.00        0.00
 PROFESSIONAL CLINICAL LABORATO Unsecured          35.00           NA           NA             0.00        0.00
 PRUDENTIAL BANK                Unsecured      4,975.00            NA           NA             0.00        0.00
 REZIN ORTHOPEDIC CENTERS       Unsecured          48.00           NA           NA             0.00        0.00
 SILVER CROSS HOSPITAL          Unsecured         430.00        471.00       471.00         146.13         0.00
 SPRING REALTY                  Unsecured     15,000.00            NA           NA             0.00        0.00
 SPRINT CORP                    Unsecured         446.00        524.90       524.90         162.85         0.00
 STERLING JEWELERS              Secured           886.00        886.00       886.00         886.00       12.72
 STERLING JEWELERS              Unsecured            NA          37.05        37.05           11.49        0.00
 SUBURBAN RADIOLOGISTS          Unsecured          15.00           NA           NA             0.00        0.00
 TRANSNATIONAL                  Unsecured         137.00           NA           NA             0.00        0.00
 WEST SUBURBAN NEUROSURGICAL Unsecured             31.00           NA           NA             0.00        0.00
 YPONLINE                       Unsecured         400.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                  $0.00
       Mortgage Arrearage                                    $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                               $0.00              $0.00                  $0.00
       All Other Secured                                   $886.00            $886.00                 $12.72
 TOTAL SECURED:                                            $886.00            $886.00                 $12.72

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $36,650.41         $11,370.64                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-05209        Doc 51      Filed 11/07/18     Entered 11/07/18 11:02:37            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,230.64
         Disbursements to Creditors                            $12,269.36

 TOTAL DISBURSEMENTS :                                                                     $16,500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/06/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
